         Case 1:19-cv-00141-CRH Document 22 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Harley Chapman, individually, and on         )
behalf of all others similarly situated,     )
                                             )       ORDER
               Plaintiff,                    )
                                             )
       vs.                                   )
                                             )       Case No. 1:19-cv-141
Bullrock, LLC,                               )
                                             )
               Defendant.                    )


       On January 15, 2021, the parties file a Stipulation for Dismissal. The court ADOPTS the

parties’ stipulation (Doc. No. 21) and ORDERS that the above-entitled action be dismissed with

prejudice and without any further award of costs, disbursements, or attorney’s fees to any party.

       IT IS SO ORDERED.

       Dated this 19th day of January, 2021.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
